ITEMID: 001-71635
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF VUJCIK v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 (length of proceedings);Not necessary to examine Art. 13;Remainder inadmissible;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1945 and lives in Stročín.
5. On 18 August 1992 the applicant’s son claimed that the maintenance which courts had earlier ordered the applicant to pay should be increased. The plaintiff submitted that his living costs had increased as he had started studying at a university.
6. On 26 October 1992 the Košice 1 District Court heard the parties. On 29 October 1992 it asked a tax office for information on the applicant’s income. The tax office submitted the information on 15 January 2003.
7. In the course of February and March 1993 the parties made further submissions and the court obtained fresh information on the applicant’s income.
8. The plaintiff did not appear before the court on 22 March 1993. The case was adjourned. Further documentary evidence was obtained in April 1993.
9. On 10 May 1993 the Košice 1 District Court ordered the applicant to pay monthly 1,200 Slovakian korunas (SKK) to his son as from 1 September 1992. The applicant appealed on 4 June 1993. On 9 July 1993 the applicant submitted another copy of his appeal and paid the court fee. The file was transferred to the appellate court on 29 July 1993.
10. On 30 September 1993 the Košice Regional Court quashed the first instance judgment to the extent that it had been challenged by the applicant. The appellate court found that the first instance court had failed to establish the relevant fact of the case and that it had acted contrary to the relevant provisions of the Code of Civil Procedure and of the Family Act. Reference was made, inter alia, to Article 6 of the Code of Civil Procedure.
11. On 7 March 1994 the District Court made an inquiry about the plaintiff’s studies. On 24 March 1994 the case had to be adjourned as both the plaintiff and the applicant had not appeared.
12. Between 15 April 1994 and 9 September 1994 the District Court held five hearings and it also obtained documentary evidence. On the latter date the court decided to determine the applicant’s income on the basis of an expert opinion which had been ordered in a different set of proceedings concerning the maintenance of the applicant’s other son. On 23 December 1994 the District Court found that the opinion had not been submitted as the applicant had refused to co-operate with the expert.
13. On 14 February 1995 the applicant proposed to settle the case. On 28 February 1995 the plaintiff agreed to a settlement. However, the parties refused to settle the case at a hearing held on 16 March 1995. The case was adjourned. On 22 April 1996 the court found that the applicant had not yet submitted the relevant documents to the expert in the context of the different set of proceedings.
14. On 7 March 1996 the President of the Košice 1 District Court admitted, in reply to the applicant’s complaint, that there had been delays in the proceedings after the Regional Court had quashed the first instance judgment.
15. In January and in October 1997 the District Court asked for the file in the proceedings concerning the maintenance of the applicant’s other son. The file could not be submitted to it as that case, which the first instance court had determined in the meantime even in the absence of an expert opinion, was pending before the appellate court.
16. On 29 April 1998 the plaintiff modified the claim. He proposed that a criminal file against the applicant be examined by the District Court.
17. On 7 May 1998 a hearing was held. In May 1998 the District Court obtained further evidence. Another hearing was held on 1 October 1998. The hearing scheduled for 30 October 1998 had to be adjourned as the requested documentary evidence had not yet been submitted to the court.
18. On 26 November 1998 the Košice 1 District Court ordered the applicant to pay SKK 1,200 monthly to his son as from 14 September 1992. It further authorised the applicant to pay the arrears for the period from 14 September 1992 to 30 November 1998 in monthly instalments of SKK 5,000. On 3 February 1999 the applicant appealed. The plaintiff submitted his comments on 23 February 1999. The applicant submitted further reasons for his appeal on 28 June 1999.
19. On 29 March 1999 the District Court delivered a supplementary judgment by which it rejected the plaintiff’s claim to the extent that it concerned the period from 1 to 13 September 1992.
20. In April and in July 1999 the District Court obtained further documentary evidence. The file was submitted to the appellate court on 17 June 1999.
21. The Košice Regional Court held hearings on 14 July 1999 and on 27 September 1999. On the latter date it upheld the first instance decision ordering the applicant to pay SKK 1,200 per month to his son. The Regional Court held that that obligation covered the period from 14 September 1992 to 31 August 1999. The decision on that issue became final on 23 November 1999.
The Regional Court further quashed the first instance decision concerning the payment of the sums in arrears and the costs of the proceedings as further evidence needed to be obtained with a view to determining the issue. Reference was made to Article 221(1)(c) of the Code of Civil Procedure.
22. On 2 December 1999 the District Court scheduled a hearing on the outstanding issue for 24 February 2000. On 15 February 1999 the applicant challenged the District Court judge involved in the case.
23. On 29 March 2000 the Košice Regional Court dismissed the applicant’s request for exclusion of the District Court judge. On 24 May 2000 the Regional Court issued a decision by which it rectified a clerical error in its decision of 29 March 2000.
24. A hearing before the District Court was scheduled for 5 October 2000. It had to be adjourned as the judge was ill.
25. The District Court heard the parties on 18 January 2001. On 9 February 2001 it gave a judgment ordering the applicant to pay to his son the outstanding sum of SKK 82,880 for the period from 14 September 1992 to 31 August 1999. It authorised the applicant to pay the sum in monthly instalments of SKK 5,000.
26. On 30 March 2001 the applicant appealed and he submitted further reasons for his appeal on 15 October 2001. He alleged, in particular, that his son was not entitled to maintenance throughout the period in question. He further alleged that the courts should have taken into account that he had paid SKK 9,000 to his son between September 1991 and February 1992 when the latter had studied at a different school.
On 5 April 2001 the plaintiff also appealed.
The file was transmitted to the appellate court on 4 May 2001.
27. On 22 October 2001 the Košice Regional Court upheld the judgment of 9 February 2001. It noted that the applicant’s obligation to pay maintenance to his son had been determined in proceedings which had ended with the Regional Court’s judgment of 27 September 1999. With reference to the documents included in the file the appellate court held that the District Court had correctly determined both the sum which the applicant owed to the plaintiff and the monthly instalments for payment of that sum.
28. The appellate court’s judgment with reasons was transmitted to the District Court on 17 January 2002. The District Court served it on the parties on 30 January 2002. On that day the decision on the point in issue became final.
29. Article 48(2) of the Constitution provides, inter alia, that every person has the right to have his or her case tried without unjustified delay.
30. Pursuant to Article 130(3) of the Constitution, as in force until 30 June 2001, the Constitutional Court could commence proceedings upon a petition (“podnet”) presented by any individual or a corporation claiming that their rights had been violated. According to its case-law under former Article 130(3) of the Constitution, the Constitutional Court lacked jurisdiction to draw legal consequences from a violation of a petitioner’s rights under Article 48(2) of the Constitution. It could neither grant damages to the person concerned nor impose a sanction on the public authority liable for the violation found. In the Constitutional Court’s view, it was therefore for the authority concerned to provide redress to the person whose rights were violated.
31. As from 1 January 2002, the Constitution has been amended in that, inter alia, individuals and legal persons can complain about a violation of their fundamental rights and freedoms pursuant to Article 127. Under this provision the Constitutional Court has the power, in the event that it finds a violation of Article 48(2) of the Constitution, to order the authority concerned to proceed with the case without delay. It may also grant adequate financial satisfaction to the person whose constitutional rights have been violated as a result of excessive length of proceedings (for further details see, e.g., Andrášik and Others v. Slovakia (dec.), nos. 57984/00, 60237/00, 60242/00, 60679/00, 60680/00, 68563/01, 60226/00, 22 October 2002).
32. It has been the Constitutional Court’s practice to entertain complaints about excessive length of proceedings only where the proceedings complained of are pending, at the moment when such complaints are lodged with it, before the authority liable for the alleged violation (e.g., decision IV. ÚS 96/02, with further references, or decision IV. ÚS 176/03).
33. The Government submitted to the Court several decisions given by the Constitutional Court between 24 January and 10 July 2002. In them the Constitutional Court decided on complaints under Article 127 of the Constitution about the length of proceedings which had been filed in January 2002. The complaints concerned proceedings before ordinary courts which had been brought prior to 1 January 2002.
34. Pursuant to Article 6, the courts shall examine cases in co-operation with all participants so that the protection of rights is expeditious and effective and that the facts in dispute be reliably established.
35. Article 221(1)(c) provides that an appellate court shall quash the first instance decision, in particular, where the first instance judgment cannot be reviewed either as being incomprehensible or for lack of reasons.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
